DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. 
With respect to claim 15 and 17, the closest prior art Pugh et al. (PGPUB 20180203257) in view of Groisman (PGPUB 20130308092), fails to disclose in combination with all of the other elements of the claim wherein the applicant claims a first part of the cap, core and base has a recess; a second part of the cap, core and base has a corresponding protrusion; and the first part and second part are glued together by: depositing glue into the recess; and aligning the two parts, thereby causing the protrusion to displace some of the glue deposited within the recess. Modifying Pugh in view of Groisman to include the claimed parts and the special way in which they interact with one another during the gluing process would require a large amount of experimentation with no guarantee of success. 
Claim 16 depends on claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 8, 12, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pugh et al. (PGPUB 20180203257) in view of Groisman (PGPUB 20130308092).

Regarding claim 1, Pugh discloses a contact lens to be worn on an eye, comprising: 
a core having an outer surface and an inner surface (See at least Fig. 2C hydrogel surface layer 230), and containing one or more electrical components (See at least Fig. 4A and 411); 
the core's outer surface forming an outer air gap therebetween that receives oxygen from a surrounding environment through the gas-permeable cap (211 and [0044]-[0045] and [0050]),
a gas-permeable base adjacent to the core's inner surface and disposed over the cornea of the eye, the base and the core's inner surface forming an inner air gap therebetween that passes oxygen to the cornea of the eye through the gas-permeable base (214 and [0044] where it may be laser drilled for permeability and note that 230 is hydrogel and is oxygen permeable [0045]); and 
wherein the core contains a network of one or more air passages traversing the core from the outer air gap to the inner air gap (Fig. 2C and [0044] and [0050] where there may be a through hole via 221 as an example).
Pugh does not disclose wherein a gas-permeable cap is located entirely outside a central zone of the contact lens and adjacent to the core's outer surface.
However, Groisman teaches a gas permeable lens that includes an annular gas-permeable material (308) disposed concentrically around a distal layer ([0043]).


Regarding claim 2, modified Pugh discloses the cap with a center hole of at least 5 mm diameter ([0030] of Groisman where the pupil is 7 mm and Figs. 9A/B show the annular region, 308, is wider than the pupil). 

Regarding claim 3, modified Pugh discloses wherein a center portion of the core's outer surface is flush with an outer surface of the annular cap (Fig. 9A of Groisman where 308 is flush with 304).

Regarding claim 4, modified Pugh discloses wherein the core has a thickness such that oxygen flow through the material of the core is not sufficient to oxygenate the cornea of the eye (Both Pugh and Groisman disclose/teach additional methods of oxygenating the eye beyond adjustment of the thickness of the lenses. Without the additional gas permeable holes of Pugh or the permeable skirt of Groisman, neither could oxygenate sufficiently via the thickness of the device alone.).

Regarding claim 5, modified Pugh discloses wherein the core comprises a gas-impermeable material ([0045] of Pugh where the core is a gas permeable hydrogel).

Regarding claim 7, modified Pugh discloses wherein electrical components may be further from the center of the core than air passageways (Fig. 3B where electrical components are located near the bottom of the lens) but does not explicitly disclose wherein the one or more electrical components comprises at least one electrical component closer to the center of the core than the air passages traversing the core.
While Pugh discloses electrical components in an annular region around a central region (Fig. 1A shows lens electronics surrounding a lens center, 120), it is not specifically disclosed the location of these In re Japiske, 86 USPQ 70 C.C.P.A. 1950). One having ordinary skill in the art would been motivated to adjust the position of the electronic components to be closer to the core than at least some air passageways in order to improve lens balance.

Regarding claim 8, modified Pugh discloses wherein the inner and outer air gaps laterally overlap and the one or more air passages are oriented substantially perpendicular to both the inner and the outer air gaps (Fig. 2C where 231 and 216 are substantially perpendicular to 212 and/or 215).

Regarding claim 12, modified Pugh discloses wherein at least one of the cap and the base comprises one or more protrusions providing structural support to maintain the respective outer or inner air gap (213/216).

Regarding claim 13, modified Pugh discloses wherein at least one of the outer air gap and the inner air gap is formed by a matrix of grooves on a surface of the respective cap or base (212/215 appear to be located on the base as shown in Fig. 3B).

Regarding claim 20, modified Pugh discloses wherein the base provides corrective optical power ([0043] where insert structures may be made adjust power of the lens).


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pugh in view of Groisman and further in view of Deering et al. (PGPUB 20150312560).

Regarding claim 6, modified Pugh does not disclose wherein the one or more electrical components of the core includes a femtoprojector.

It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Pugh and Deering to include a femtoprojector motivated by improving the vision of wearer’s with presbyopia ([0917]).

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pugh in view of Groisman and further in view of Elsheikh et al. (PGPUB 20130184554).

Regarding claim 9, modified Pugh does not disclose wherein the core contains a power coil housed within a groove formed on the outer surface of the core.
However, Elsheikh teaches a contact lens comprising a power coil embedded onto the surface of the lens ([0118]) near the lens edge (Fig. 4).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Pugh and Elsheikh such that a coil was placed onto the surface of the lens motivated by improving battery life of the device through inductive charging.

Regarding claim 10, modified Pugh does not explicitly disclose wherein the groove is formed within the portion of the outer surface of the core covered by the cap, such that the cap prevents exposure of the power coil to the outer environment.
However, Elsheikh teaches the annular coil being placed near the peripheral edge of the lens in Fig. 4 and Groisman teaches the cap being placed at a peripheral edge of the lens (Fig. 9A) and containing some functional components (Fig. 9b). 
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to place the coil within the cap of Groisman motivated by improving eye comfort during blinking.

Regarding claim 11, modified Pugh does not disclose wherein the power coil is located within the outer air gap.
.

Claims 14, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pugh in view of Groisman and further in view of Pugh et al. (PGPUB 20120218508 hereinafter Pugh’508).

Regarding claim 14, modified Pugh does not disclose wherein the cap, base, and core are glued together.
However, Pugh’508 teaches a contact lens having a plurality of layers glued to one another via an adhesive ([0057]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Pugh with Pugh’508 such that the cap, base, and core are glued together motivated by improving the structural integrity of the lens.

Regarding claim 18, modified Pugh discloses wherein the cap is glued to the core, and the core is glued to the base (Pugh’508 teaches a plurality of layers being glued to one another ([0057]). The combination of Pugh in view of Groisman includes the layers of the cap, core and base. The applicant has not claimed that each layer is glued directly to the corresponding layer. So long as each layer is glued and they all form a single lens, the limitation is met).

Regarding claim 19, modified Pugh discloses wherein the cap is glued to the base, and the core is glued to at least one of the cap and the base (Pugh’508 teaches a plurality of layers being glued to one another ([0057]). The combination of Pugh in view of Groisman includes the layers of the cap, core and 

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAVIS S FISSEL/             Primary Examiner, Art Unit 2872